DETAILED ACTION
	This action is in response to the initial filing filed on March 8, 2021.  Claims 1-16 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed June 11, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1 and 9 recite the limitations, "determining that a geographic position of a mobile device of a user is not located within a search area and that the geographic position of the mobile device is located within a participation area, wherein the search area and the participation area are separate geographic areas; providing, by the mobile device, information regarding a plurality of primary users located within the search area and searching for a first target located at a first target location within the search area; receiving, by the mobile device, a user selection of a first primary user from the plurality of primary users; providing, by the mobile device, information to the user about the first primary user; and providing a reward to the user after the first primary user reaches the first target location, wherein the reward comprises access to purchase a tangible consumer product or a voucher to
purchase the tangible consumer product.” Independent claims 1 and 9 are directed to the abstract ideas of certain method of organizing human activity (advertising, marketing, sales activities or behaviors and managing personal behavior or relationships or interactions between people).
The recited claim limitation, “and providing a reward to the user after the first primary user reaches the first target location, wherein the reward comprises access to purchase a tangible consumer product or a voucher to purchase the tangible consumer product.” (akin advertising, marketing and sales activities or behaviors)” is directed to the abstract ideas of certain methods of organizing human activity under advertising, marketing, sales activities, or behaviors.  Specifically, a reward is provided or 
The recited claim limitation, “providing, by the mobile device, information regarding a plurality of primary users located within the search area and searching for a first target located at a first target location within the search area; receiving, by the mobile device, a user selection of a first primary user from the plurality of primary users; providing, by the mobile device, information to the user about the first primary user;” are directed to the abstract ideas of certain methods of organizing human activity under managing personal behavior or relationships or interactions between people.  Specifically, the invention manages or determines which individuals to group together to form a group based on different parameters or criteria.  Therefore, this reads on managing personal behavior or relationships or interactions between people.
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “Those skilled in the art will appreciate that the design and structure of computer device 114 may vary depending on several factors, such as its intended purpose. One example implementation of computer device 114 is provided in FIG. 2, which illustrates a block diagram of computing device 200. Those skilled in the art will appreciate that the disclosure of FIG. 2 may be applicable to any device disclosed herein. Device 200 may include one or more processors, such as processor 202-1 and 202-2 (generally referred to herein as "processors 202" or "processor 202"). Processors 202 may communicate with each other or other components via an interconnection network or bus 204. Processor 202 may include one or more processing cores, such as cores 206-1 and 206-2 (referred to herein as "cores 206" or more generally as "core 206"), which may be implemented on a single integrated circuit (IC) chip.” (paragraph 0051 of applicant’s specification) reads on a general purpose computer.  Based on the applicant's specification, elements in claims 1-16 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in 
Dependent claims 2-8 and 10-16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 3-5 (“mobile device”), 8 (“mobile device”), 11-13 (“one or more processors”), and 16 (“one or more processors”) do not amount to significantly more than the judicial exception. Dependent claims 2-8 and 10-16 do not recite additional elements that amount to significantly more than the judicial exception.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
determining that a geographic position of a mobile device of a user is not located within a search area and that the geographic position of the mobile device is located within a participation area, wherein the search area and the participation area are separate geographic areas; 
providing, by the mobile device, information regarding a plurality of primary users located within the search area and searching for a first target located at a first target location within the search area;
 and providing a reward to the user after the first primary user reaches the first target location, wherein the reward comprises access to purchase a tangible consumer product or a voucher to purchase the tangible consumer product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rizvi et al. US Publication 20210097761 A1 Systems and Methods for Providing an Augmented-Reality Virtual Treasure Hunt
Rizvi discloses a method for providing a treasure hunt in augmented reality includes presenting an indication of a starting point of a path through an environment that, when followed, allows a virtual gift card to be obtained. Then, as a mobile computer system travels through the environment from a location proximate the starting point, navigation indications to allow the path to be followed are presented. Presenting the navigation indications may include capturing images of portions of the environment, detecting locations corresponding to the path, modifying a captured image based on a detected location by compositing it with a navigation indication corresponding to a direction of the path; and displaying the modified captured image. That the mobile computer system has been moved to a location proximate an ending point of the path can be detected and may trigger an update to an account to associate the virtual gift card therewith.
Steele US Publication 20200175140 A1 Dynamically Varying Identifiers For Geocaching
Steele discloses a method for verifying a discovery of a geocache positioned at one or more physical locations is disclosed. The method comprises providing a first location information corresponding to a first geocache located at a first physical position; receiving from a user device a target credential corresponding to the geocache, wherein the target credential comprises a dynamically varying identifier associated with the geocache; determining a validation credential associated with the geocache; comparing the target credential with the validation credential; and determining whether the geocache was discovered.

Holmes US Publication 20190342249 A1 Geolocation Based Data Sharing System
Holmes discloses a geolocation-based data sharing system and method which enables end users to connect and share electronic data of any form based on the users' interaction with geolocation points established by other users. The systems and method can be used to enable end users to share data, text, photos, music, etc. when a second user positions himself or herself in a position assigned by a first user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682